             Case 4:21-mj-00030-PK Document 6 Filed 05/03/21 PageID.15 Page 1 of 4
                                                                                          FILED IN UNITED STATES O,;;]-=!!CT
                                                                                              COURT, DISTRICT OFUli\d

       Onlcr Scltin Conditions of Release Modified 03/19 UT

                                                                                            D. MARK JONES, CLERK
                                                                                          BY
                                                                                            --:;::;;~~~--
                            United States District CollffK
                                                              DiSTRICT OF UTAH


           UNITED STATES OF AMERICA .·                                            ORDER SETTING
                                                                               CONDITIONS OF RELEASE .
                                       v.
                            Landon·Copeland
                                                                                Case Number: 4:21 ..mj--00030 DN


            · IT IS SO ORDERED that the release of the defendant is subject to the following conditions:

             (1)         The defendant must ri6t commit any offense in violation offederal, state or local ortribal law wliile on
                         release in this case.

             (2)       ·• • The defendant must immediately advise the court, defense counsel and the U.S. a.ttomey in: writing of any
                            change in address and telephone number.

             .(3) ..     TI1e defendant must appear in court as required and must sunender for.service of any sentence imposed.
                         Tue defendant must next appear at (if blank, to be notified)                             Enter text.
                                                                                                                    PLACE

                       · Enter text.                                                           on                 Ertter text;
                                                                                                              . DATBANDT!ME



                                        Release on Personal Recognizance or Unsecured Bond

              IT IS FURTHER ORDERED tliat the defendant be released provided that: • .

              (4) ·      TI1e defendant promises to appear in court as required and to stU'render for service of any sentence
                         imposed. .                                                                                   ·

   •          (5)        The defendant executes an unsecured bond binding the defendant to pay the United States the sun1 of


                                         ...........----........-"-'
                         Enter text.                                 dollars                   ($ ) Enter text.
                        ------'-~-'-'----
              in the event ofa failure to appear as required or to surrender as directed for service of any sentence imposed.




                                                        Additional Conditions of Release
WHITE COPY - COURT .YELLOW· DEPENDANT                   BLUE - U.S. ATTORNEY    •PINK· U.S. MARSHAL      GREEN• PRETRIAL SERVICES
             Case 4:21-mj-00030-PK Document 6 Filed 05/03/21 PageID.16 Page 2 of 4




    ..      Upon finding that release by one of the above methods will not by itselfreasonably assure the appearan~e of t~e defendant
   and the safety of other persons and fue community, it is FURntER ORDERED that the release of the defendant 1s si1bJect to the.
   condiHons marked below:                                    ·

           (6)       The defendant must: .

             181 _(a) . maintain or actively seek verifiable employment and/or maintain or commence an educational program as approved
                            by the pretrial officer.                         ·                        ·         ·· . ·                             ·
             i:tJi •(\)} 2.bhle hj \he folk>'JA\\% ,~~~ns on his/b.eqYtMn?.1 ~'l.-~i.aw.}nt, p~ ~f abode., ct tra"lfel·.                   ._ . . ..
                             ® (i) maintain residence and do :not change \.vithoid prior permission from the pretrial officer. ~
                             t'isl (~i? not travel outsi~e the stat~ of Utah wi~out pri~r permis~i~n from the pretrial o ~
                             181 (1h) not travel011ts1de the Umted States without pnorpenmss1on from the Court.
            • (       c) maintain residence at it halfway house or community cottection center.
              12!· (d) avoid all conta~fu those named persons, who are considered either alleged victims, potential witnesses and/or
                             codefendants.                                                    /
           . ® .(e) .. report 011 a regular basis to the pretrial officer as directed.                                    /
              ® (t) .not possess afirearm, ammunition, destructive device, or other dangerous weapon. ·. -
            .•       (g) .• D not use alcohol, D not use alcohol to excess, 0 not frequentestablishments where alcohol is the main item of
                         ·· order. ..                                                                             ....
           _. t] •(h) --not use orunlawtullypossess a narcotic drug and othercontrolled substances defmedin 21 U.S.C.§ 802 unless
                             prescribed by a licensed ·medical practitioner. Pre~riptions should be reported to the pretrial ofttce1·. ·               _ .
                             D (j) st1bmit to .drug/alcohol testirig"i1s directed by the pretrial officer;·defendant shall pay all or part oft.he costof
                             the drug testing: · ·                .                                        . .·                                           ··
                                •          (1) if testing reveals illegal drug use, the defendant must participate in drug and/cir alcohol abuse · ··· .
                                               · treatment, if deemed advisable by tho pretrial officer; defendant shall pay all or part of the cost of the
                                                 progra-ni, ba::ied upon your ability to pay a$ the pretrial•officer determines. ··.··    . .        .
                              .•          (2) ·if testing reveals illegal drug use; the courtwillbe notified itn.tnediately, with further action to be
                                                 detennined:
            •        (i) youmustsubmlt to Remote Alcohol Testing, and abide by all of the progrrunrequirements for a period of! days.
                             You mustpay all or part of the costs of participation in the program as: directed by the pretrial officer.
            •       .(j) _ partfoipate in a program of inpatient or outpatient substance abuse thempyand counseling if deemed advisable by
                             the pretrial officer; defendant shall pay all or part of the qostof the program, based upon your ability to pay as the
                             pretrial officer determhies. . - .          . .                                            .              ..        .
           ••        (k) • underg• mental health evahcitiou and complete any recom:iriended treatment, as directed by the pretrial officer, and •· ·· ··
                            •take any nrental health meditations as p:rescribed; deforitlant shall pay all or part of the cost of the progrmn, based
                             upon your ability to pay as the pretrial officer detennines.               ..
         ·•- • •     (1) ·surrend~r an.y passport t6 the Unitedl(tates Clerk of the Court, District of Utah..
              ~ (m) not obtam or apply for passpot'L ✓- ·                                           .                  .·         .
              0 (n) ·not in.our 11ew credit charges or operl additional lines o:f credit without prior permission from the pretrial officer.
              D · (o) nothe employed in any fiduciary ~apadty or any position alfowfog access·to credit or personal information of··
                      others.
             D {p) · not view, a¢cess or possess any sex,ially explicit materials;
           .·• (q). not have contact with those individuals under 18 years of age without adult supervision except as approved by the .·•
                      pretr:iafofficer.        ..                         .          .         .
           · 0 (r) participate in one of the following locatiorirestrictiox1 program components and abide by its requirements as the
                      pretrial officer instructs:             .       ...          ·                                                 .
                      D •· (i) .Curfew. You are .restricted to your residence every day (Enter) from Enter to Enter or D as directed by
                         ··        the pretrial of:l:icer; or                                                                                ·
                      • ·• (ii) -· Home Detention. You are restricted to your residence at all times except for employment, education,
                               .. religious services, medical, substance abuse or mental health treatment, attorney visits; court appearances,
                               ·· court-ordered obligations, or other activities pteapproved by the pretrial officer; or
                   ·· D (iii) Home Incarceration. Yo11are resu:icted to 24•hour-a•day lock-down except for medical necessities- and
                             . court appearances or other activities specifically approved by the comt.           .           ··
                       •   (iv) lncliision Zone. _You are required to be at the following location(s) at the following time(s): Entel' text.
                       •   (v) Exclusion Zone. You are restricted from the following area(s): · Enter text.
             D (s) be monitored by the form oflocation monitoring indicated below, and abide by all technology and program
                      requirements. TI1e defendant shall pay all or part of the costs of participation in the location monitoring program as
WHITE COPY - COURT YELLOW.; DEPENDANf                 DLUE -l t S. ATTORNEY          PINK• U.S.MARSHAL             GREEN. PR.EfltlALSERVlCES
          Case 4:21-mj-00030-PK Document 6 Filed 05/03/21 PageID.17 Page 3 of 4


                . directed by the court and the pretri.al services officer. No overnight travel without court approval.
                  D (i) Radio Frequency {RF) Monitoring;
                  0 ~\;,_) '3\~?.\ '2~;,.t.:,,ooini 8a{tl1\.t~ <.GP~) M.<Ynitm:\1\2,',
                  O (iii) Voice l.leoogn:ition Monitoring: Requires analog phone service at approved tesidenoe at participant's
                       expense;
                   •.  (iv) Virtual Monitoring Application: Requires smartphone with location services and push riotification features
                       enabled atparticipant's expense.                               · ·
          D (t)    be monitored  by  the form    of location  monitoring  technology,     at the discretion of the pretrial services officer, and
                  abide by all technology and program requirements. The defendant shall pay all or part of the costs ofparticipation in
                  tho location monitoring program as directed by the cmtrt and the pretrial services officer.
          D (u) submit •person, residence, office, or vehicle to a search, conducted by the pretrial·officer at a reasonable time and in
                  a reasonable ntanner, based upon reasonable suspioio11 of contraband or evidence of a violation of a condition of •·
                  release; failure fo subrri:it to a search maybe grounds for revocation; the defondantwillwarn anyotherresidents that
                  the premises may be subject to searches pursuant to this condition.·                                             ·           .
          • (v) participate in the United States Probation and Pretrial Services Office Computer and Intemet Monitoring Program:
                  under a O co..payment plan or D non~co-payment plan, and will comply witl1 the provisions outlined in:
                  0 (i} A~du.. A- Llm.iM fal~et Att1e££ ((x)rn.~v.ts,;: md m.tizmet u~, a<i appt~'led);
                   D (ii) Appendix 13 ~ Restricted Internet Access (Computer access only, as approved);
                  O • (iii) AppendixC-Restricted Computer Access (No computer or internet access except for approved
                            employment).                                                                                             ·

                     All computers, internet accessible devices, media storage devices, and digital media. accessible to the defendant are ..
                   . subject to manual inspection/search, configuration, and the installation of ri1onitorlng software and/or hardware.
                               ..    .                  .

                      The defonda~t must subniit person, residence, office1 or vehicle to a search, conducted by the pretrial officer at a
                   •· reasonable time and iii a reasonable manner, based upon reasonable suspicion of contraband or evidence of a
                    ·violation of a condition of release; failure to submit to a search may be grounds for revocation; the defendartt will
                      wam any other reside11ts that all compute1's, internet accessible devices, media storage devices, and digital media
                      may he subject to·searches pursuant to this condition.

           D •. (w) . execute a bond or an agreement to forfeit upon failing to appear as required; tlrefollowing sum of m611ey or
                      designated property.                                                                                                 ..
           D •• (i) post with the COU1t the following jndicia of ownership of the above-described property, or the following amount or •.
                     .percentage.of the above--described money:                     ·
           D •(y) execute a bail bond with solvent sureties in the amountof $ ··Bllter text.
           0 •(z) ·be placed in the custody of a third party, who agtees (a) to supervise the defendant i11 accordance with 811 the
                     ·Conditions of release, (b) to·use every effort.to assure·the appearance of the defendant at all scheduled court
                      proceedings, and (c) to notify the court immediately irt the event the defendant violates any conditions·of release or
                      disappears.                        ·                                ··                         ·

                    Na me of person or .organi,.ation
                    Address
                    City and state   (tel no.)

                                                                   Signed:_.- - - - - - - - - ~ - - - - - - - - - - - - - -
                               .                                                               ··          .. ..••    Custodian or l>roxy
   0      (7)     · ·The defendant must cooperate in the collection of a DNA sampl~ .ifthe collection is authorized by          ··
                     42 U.S.C. § 14135a.       ·                   ··                             .. ..           ·              ·

   D       (8)      Attend Pretrial Pathways Program as directed by Pretrial Services. •.

   ✓       (9)
                    Mditkmru,ondiilo~:       p~~w;~r~;                             ;~~



WHITE COPY - COURT YELLOW· DEFENDANT              BLUE - U.S. ATIORNEY          PINK - tJ.S. MARSHAL         GREEN • PRITTRlAL SBRVTCES
                                    Case 4:21-mj-00030-PK Document 6 Filed 05/03/21 PageID.18 Page 4 of 4


                                                                                                                                        Advice ofJ>enahies .and Sanctions

                         _)to nm DEFENDANT:
                                                                               .    .       .                         :        .   ..                                .
                                  .. ···• YO'U J.illE A.D\TlS~D.OF 1'lffi llOLLOWlNG "P13l-U1.LTIBi:> AND SANCTIONS~
                                     A violation of any of the foregoing conditions of.release may result in the 'iiµmediate issuance ofa warrant for your arrest, a
                         .. revocation oftelease, an order of detention, and a prosecution for contempt of court and couldtesult in a term of ~prisonment, a f:ttie, ·.. .
                          ·or both. •                                                                             .                       • ··         ··                                           ··                 ·                 ·                   .·    · .             ... .
                                     · •· The commission of.~ Federal offense while 011 pretrial telease will result in an additional sentence of a term of imprisonment ·
                            .. ~fo()t tMt<e tl\an ten :'./~'1>. {f'. ~ ~ff-m% hi. a °&km)'·, <lt a t~m\ (lf tm\\ritM.~n.t (lf Mt mate than cine ']®I, if tb.e (ltti:n\le i'I. ~
                         ·• · misdemeanor. This sentence wilt be in addition to any other sentence.
                                ·         Federal lawmakes it a crime prinish.ible by up toten years of imprisonment, and a $250,000 fine or both to obstruct a ·
                          .{:riminal investigation; It is a crime ptmishable by up to te1i years of n11prisonine11t and a $250,000 fine or both to tamper with a
                          ·witness, victim or informant; to retaliate or attempt to :retaliate against a witness, victim or informant; or to intimidate or attempt to
                           intiinidate a witness, victim,juror, illfonnant, or officer ofthe court. The penalties for tampering, retaliation, or intinudation are
                           significantly more·serious if they involve a killing or attempted kilHng, .. ·         .. . · .   ·           · ··
                                  I ff after release, you knowingly £ail to appear as required by the conditions·of release, or to surrender for the service of
                           sentence, you ·may be prosecuted for failing to appear or surrender ,and additlenal punishment may be imposed.•• If you;are convicted ..
                          ·. ~                 .          ..                                               ·..                                                           .                                                                                        .. .
    '                            ...... •(l) .· aii offense punishable by death, life imprisonment, or imprisorunent for a tenn of fifteen years or more, you will be .·
    J                                           fined not more than $250,000 orimprtsoned for not :tnore thati 10 '.Years, or both; · •· · ·          ·          '
                                        (2) an offense punishable by imprisonment for a tenn of five years or more, bnt less that! fifteen years, you will be fined ..
                                          no't more 1han $'25\Y,000 :mimprisoned for not.more 'L'nan fue yem, or 'ooib;               . .
                                     •(3) any other felbny, you will be (med not more than $250,000 or imprisoned ilot mote than two years,·or both; .
                                   · •(4) a misdemeanor; you shall be fined not more than.$100,000 or imprisoned notrilore thrui one year, of' both. .
                                                          .                                                                                                     :.                   .   . . ....        : . :. ·          ..      ·:·                             .·..       ..


                           . ...... Atenn of imprisonment i111posedfor failure to appear Oi: surrender lllU$t be in addition to the sentence for any other offense.
                         · In addition, a failure to appear or surrender may result in the forfeiture of any bond posted, .                        .     .

                                                                                                                                        · Acknowledgment ofbefendant
              · · : .:   ..                                    . ::                     .             .          ..                                                                      .


:;·                  •.. . • •• •.••.• I acknowiedge that I am the defendant in this case and that I am aware of the conditions ofrelease, Tpromi~e to obey al1 ·
    ~.
                        conditions ofrelease, to appear as directed , and tci surrender for service ofany $entence imposed. I am aware of the penalties and
-~

                              Mn~oM .. fudh~v•.~viatofD m                                                                                                                                                                                                                 .
.
·;;
    ;;   ·.

                                                                                                                                                                                                                                City and State •..

                                                                                                                          • Directions to the United States Mafshal . ·
                                        :..   : · : : .: .. : . : . . .   ;·   ::               ..   :·:                  :·               · .. · ..        .

                         .. ~ .. The defendant is ORDE!lil:O released after processing.
                         .•        'I'he United States marsl1alis ORDERED to keep the defendant in custody until notified b the clerk oi- jttdicial officer that;the
                                   defendant. has posted bond and/or complied with all other conditions for release, · The def. .dalit ust be produced before the
                                   appropriatejudicfal officer at the time and place specified, ifstill in custody. ·   ·

                              Date:~         :____,.
                                  .. ·1Ul--:--
                                        •:     •Mf_•~- ~
                                                       • .~----,--
                                                             •· .,•··__                                                                                _
.'
.N:

'
                                                                                                                                                                                                                           :      ·.         .   ..   ·: .
,-,.
                                                                                                                                                                                                                    . ..Magistrate Judge Paul Kohler:
j
,
.
                                                                                                                                                                                                           . Nrune and Title of Judicial Officer .
f
                                                          .                                           .    .
                                                                                                                                                        .                    .
               WHrtE COPY~ COURT YELLOW - DEFENDA'N'f                                                                                   BLUE - u:s. ATTORNEY                     PINK - U.S. MARSHAL                             GREEN~ PRE'IRTAL SER\'.ICES
